UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (94.5%) (a) Shares Value Aerospace and defense (4.9%) Boeing Co. (The) 1,473 $192,227 General Dynamics Corp. 1,971 170,748 Honeywell International, Inc. 4,249 368,515 L-3 Communications Holdings, Inc. 778 78,150 Lockheed Martin Corp. 931 124,140 Northrop Grumman Corp. 1,657 178,143 Raytheon Co. 2,155 177,507 Rockwell Collins, Inc. 842 58,797 United Technologies Corp. 1,358 144,288 Air freight and logistics (1.5%) C.H. Robinson Worldwide, Inc. 1,183 70,672 United Parcel Service, Inc. Class B 3,929 385,985 Airlines (0.5%) Copa Holdings SA Class A (Panama) 319 47,703 Southwest Airlines Co. 6,061 104,370 Beverages (1.0%) Coca-Cola Co. (The) 1,600 63,312 PepsiCo, Inc. 2,729 229,482 Biotechnology (1.0%) Amgen, Inc. 2,489 288,724 Capital markets (1.9%) BlackRock, Inc. 438 131,754 Northern Trust Corp. 3,280 185,058 T. Rowe Price Group, Inc. 3,412 264,123 Chemicals (3.0%) Ecolab, Inc. 2,789 295,634 International Flavors & Fragrances, Inc. 1,175 97,114 PPG Industries, Inc. 1,377 251,412 Sherwin-Williams Co. (The) 1,015 190,820 Sigma-Aldrich Corp. 700 60,501 Commercial banks (1.9%) Bank of Hawaii Corp. 3,380 195,972 Cullen/Frost Bankers, Inc. 3,588 253,994 Wells Fargo & Co. 2,642 112,787 Communications equipment (0.8%) Harris Corp. 1,155 71,564 Motorola Solutions, Inc. 2,707 169,242 Computers and peripherals (3.6%) Apple, Inc. 2,056 1,073,952 Consumer finance (1.8%) American Express Co. 2,368 193,702 Discover Financial Services 6,663 345,676 Containers and packaging (0.9%) Ball Corp. 2,177 106,434 Bemis Co., Inc. 1,592 63,521 Packaging Corp. of America 1,765 109,923 Diversified financial services (1.8%) Berkshire Hathaway, Inc. Class B (NON) 870 100,120 IntercontinentalExchange, Inc. (NON) 1,103 212,581 JPMorgan Chase & Co. 1,999 103,027 McGraw-Hill Cos., Inc. (The) 2,021 140,823 Diversified telecommunication services (2.4%) AT&T, Inc. 6,474 234,359 CenturyLink, Inc. 2,664 90,203 Verizon Communications, Inc. 8,026 405,392 Electric utilities (0.4%) Pinnacle West Capital Corp. 1,915 107,297 Electrical equipment (0.3%) Roper Industries, Inc. 714 90,542 Energy equipment and services (0.5%) Diamond Offshore Drilling, Inc. 926 57,347 Oceaneering International, Inc. 1,083 93,008 Food and staples retail (0.1%) Wal-Mart Stores, Inc. 295 22,641 Food products (2.5%) General Mills, Inc. 5,228 263,596 Hershey Co. (The) 1,667 165,433 JM Smucker Co. (The) 794 88,301 Kellogg Co. 2,398 151,674 Kraft Foods Group, Inc. 1,555 84,561 Health-care equipment and supplies (1.5%) Abbott Laboratories 4,692 171,493 Becton, Dickinson and Co. 1,231 129,415 C.R. Bard, Inc. 1,085 147,799 Health-care providers and services (3.6%) AmerisourceBergen Corp. 3,158 206,312 Cardinal Health, Inc. 4,021 235,872 Henry Schein, Inc. (NON) 1,202 135,141 McKesson Corp. 2,480 387,723 Quest Diagnostics, Inc. 1,992 119,341 Hotels, restaurants, and leisure (1.9%) Dunkin' Brands Group, Inc. 876 41,768 McDonald's Corp. 1,278 123,353 Panera Bread Co. Class A (NON) 298 47,060 Starbucks Corp. 4,330 350,947 Household products (2.8%) Church & Dwight Co., Inc. 1,237 80,591 Colgate-Palmolive Co. 4,631 299,765 Kimberly-Clark Corp. 2,934 316,872 Procter & Gamble Co. (The) 1,921 155,121 Industrial conglomerates (2.9%) 3M Co. 3,637 457,716 Danaher Corp. 3,475 250,513 General Electric Co. 6,251 163,401 Insurance (3.9%) Alleghany Corp. (NON) 337 136,627 Allied World Assurance Co. Holdings AG 876 94,862 Arch Capital Group, Ltd. (NON) 1,528 88,563 Arthur J Gallagher & Co. 2,544 120,713 Chubb Corp. (The) 2,637 242,815 Everest Re Group, Ltd. 1,048 161,120 PartnerRe, Ltd. 1,321 132,377 RenaissanceRe Holdings, Ltd. 1,159 108,610 Validus Holdings, Ltd. 2,391 94,397 Internet and catalog retail (2.9%) Amazon.com, Inc. (NON) 1,522 554,054 Priceline.com, Inc. (NON) 309 325,633 Internet software and services (2.1%) Google, Inc. Class A (NON) 489 503,954 IAC/InterActiveCorp. 2,423 129,364 IT Services (5.7%) IBM Corp. 3,323 595,515 MasterCard, Inc. Class A 766 549,299 Paychex, Inc. 4,712 199,129 Visa, Inc. Class A 1,980 389,407 Media (2.8%) Omnicom Group, Inc. 2,031 138,331 Scripps Networks Interactive Class A 837 67,379 Time Warner, Inc. 5,418 372,433 Viacom, Inc. Class B 3,266 272,025 Multi-utilities (1.9%) Consolidated Edison, Inc. 3,902 227,174 DTE Energy Co. 3,107 214,818 SCANA Corp. 2,572 119,932 Multiline retail (1.9%) Dillards, Inc. Class A 971 79,603 Dollar General Corp. (NON) 1,577 91,119 Dollar Tree, Inc. (NON) 1,860 108,624 Macy's, Inc. 1,209 55,747 Target Corp. 3,742 242,444 Oil, gas, and consumable fuels (8.1%) Chevron Corp. 5,595 671,176 ConocoPhillips 2,780 203,774 EQT Corp. 1,180 101,020 Exxon Mobil Corp. 10,515 942,354 Kinder Morgan, Inc. 2,905 102,576 Noble Energy, Inc. 1,341 100,481 Phillips 66 3,013 194,128 Spectra Energy Corp. 3,752 133,459 Pharmaceuticals (6.4%) AbbVie, Inc. 4,789 232,027 Bristol-Myers Squibb Co. 5,489 288,282 Eli Lilly & Co. 3,299 164,356 Johnson & Johnson 1,946 180,219 Merck & Co., Inc. 8,817 397,559 Perrigo Co. 395 54,467 Pfizer, Inc. 20,546 630,351 Professional services (0.7%) Equinix, Inc. 957 61,889 Towers Watson & Co. Class A 559 64,179 Verisk Analytics, Inc. Class A (NON) 1,159 79,415 Real estate investment trusts (REITs) (2.6%) Essex Property Trust, Inc. (R) 319 51,359 Federal Realty Investment Trust (R) 487 50,453 Health Care REIT, Inc. (R) 1,649 106,938 Public Storage (R) 895 149,438 Rayonier, Inc. (R) 983 46,221 Simon Property Group, Inc. (R) 1,592 246,044 Tanger Factory Outlet Centers (R) 834 29,065 Ventas, Inc. (R) 1,838 119,911 Road and rail (0.2%) J. B. Hunt Transport Services, Inc. 766 57,473 Semiconductors and semiconductor equipment (3.4%) Analog Devices, Inc. 3,218 158,647 Avago Technologies, Ltd. 3,241 147,239 Linear Technology Corp. 3,232 132,964 Maxim Integrated Products, Inc. 3,927 116,632 Texas Instruments, Inc. 7,382 310,635 Xilinx, Inc. 3,408 154,791 Software (1.5%) Intuit, Inc. 3,358 239,795 Microsoft Corp. 5,863 207,257 Specialty retail (3.5%) Advance Auto Parts, Inc. 679 67,343 AutoZone, Inc. (NON) 282 122,583 Home Depot, Inc. (The) 6,188 481,983 O'Reilly Automotive, Inc. (NON) 912 112,915 PetSmart, Inc. 942 68,540 Ross Stores, Inc. 1,557 120,434 Tractor Supply Co. 1,282 91,471 Thrifts and mortgage finance (1.0%) People's United Financial, Inc. 20,129 290,461 Tobacco (2.1%) Altria Group, Inc. 7,719 287,378 Philip Morris International, Inc. 2,107 187,776 Reynolds American, Inc. 3,215 165,155 Trading companies and distributors (0.1%) MSC Industrial Direct Co., Inc. Class A 438 33,450 Wireless telecommunication services (0.2%) SBA Communications Corp. Class A (NON) 714 62,454 Total common stocks (cost $25,749,718) PURCHASED EQUITY OPTIONS OUTSTANDING (1.4%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-14/$152.00 $23,408 $106,022 SPDR S&P rust (Put) Sep-14/150.00 26,754 102,869 SPDR S&P rust (Put) Aug-14/145.00 29,344 72,045 SPDR S&P rust (Put) Jul-14/147.00 29,341 69,639 SPDR S&P rust (Put) Jun-14/138.00 29,341 38,470 SPDR S&P rust (Put) May-14/145.00 29,341 41,551 Total purchased equity options outstanding (cost $769,809) INVESTMENT COMPANIES (0.3%) (a) Shares Value Ares Capital Corp. 4,725 $82,073 Total investment companies (cost $83,854) SHORT-TERM INVESTMENTS (7.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 933,668 $933,668 SSgA Prime Money Market Fund 0.02% (P) 1,100,000 1,100,000 U.S. Treasury Bills with an effective yield of 0.09%, April 3, 2014 $272,000 271,934 Total short-term investments (cost $2,305,558) TOTAL INVESTMENTS Total investments (cost $28,908,939) (b) WRITTEN EQUITY OPTIONS OUTSTANDING at 10/31/13 (premiums $59,434) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Dec-13/$182.00 $14,299 $6,006 SPDR S&P rust (Call) Nov-13/181.00 70,836 26,918 SPDR S&P rust (Call) Nov-13/181.00 11,037 2,649 SPDR S&P rust (Call) Nov-13/179.00 30,673 10,956 SPDR S&P rust (Call) Nov-13/180.00 41,710 8,100 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 6,277 $— 3/18/14 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks $24,757 baskets 3,487 — 3/18/14 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks 13,762 Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $30,192,069. (b) The aggregate identified cost on a tax basis is $28,925,738, resulting in gross unrealized appreciation and depreciation of $3,029,474 and $615,302, respectively, or net unrealized appreciation of $2,414,172. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $1,998,042 $1,734,645 $2,799,019 $358 $933,668 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $55,582 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $3,935,789 $— $— Consumer staples 2,561,658 — — Energy 2,599,323 — — Financials 4,509,591 — — Health care 3,769,081 — — Industrials 3,359,823 — — Information technology 5,149,386 — — Materials 1,175,359 — — Telecommunication services 792,408 — — Utilities 669,221 — — Total common stocks — — Investment companies $82,073 $— $— Purchased equity options outstanding — 430,596 — Short-term investments 2,033,668 271,934 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written equity options outstanding $— $(54,629) $— Total return swap contracts — 38,519 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $469,115 $54,629 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) 170,000 Written equity option contracts (contract amount) 170,000 OTC total return swap contracts (notional) $1,400,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N.A. Deutsche Bank AG Total Assets: OTC Total return swap contracts# — 38,519 38,519 Purchased equity options# 430,596 — 430,596 Total Assets $430,596 $38,519 $469,115 Liabilities: Written equity options# 54,629 — 54,629 Total Liabilities $54,629 $— $54,629 Total Financial and Derivative Net Assets $375,967 $38,519 $414,486 Total collateral received (pledged)##† $375,967 $— $375,967 Net amount $— $38,519 $38,519 # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
